Citation Nr: 0701310	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the retroactive reduction of Department of 
Veterans Affairs (VA) improved death pension benefits for the 
period of December 1, 2001 to March 31, 2002, was proper. 

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA improved death pension benefits in the amount of $536.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from April 1941 to April 1958 
and from May 1958 to October 1968.  The appellant has been 
determined by VA to be the veteran's surviving spouse for VA 
purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Manila, the Republic 
of the Philippines Regional Office (RO) of VA which 
retroactively reduced her VA improved death pension benefits 
for the period of December 1, 2000 to March 31, 2002, as well 
as from the July 2002 decision of the Committee on Waivers 
and Compromises (Committee) of the RO.  

In April 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in August 2004.  

The issue of entitlement to waiver of recovery of an 
overpayment of VA death pension benefits in the amount of 
$536 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.  


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective June 1, 1993.  

2.  In her annual eligibility verification reports (EVRs) 
dated from May 1996 onward, the appellant reported that her 
family income consisted solely of her personal income from 
Survivors' Benefit Plan (SBP) annuity.  

3.  The appellant was awarded improved death pension benefits 
based on her reports of income and her rate of pension was 
based on her personal income from Survivors' Benefit Plan 
(SBP) annuity.  VA notified the appellant on several 
occasions that pension was an income-based program, and that 
she should notify VA immediately of any changes in income.  
She was further notified that the amount of his pension was 
based upon a countable annual income solely from the 
retirement benefits from SBP.  

4.  On Eligibility Verification Reports (EVR) dated May 1996 
through February 2001, the appellant report the net monthly 
income received from her SBP.  

5.  In her February 2002 EVR, the appellant reported that she 
was in receipt of SBP during 2001; however, she did not 
report any amount.  

5.  In April 2002, the RO retroactively reduced the 
appellant's improved death pension benefits effective 
December 1, 2001, based on the consideration of the gross 
monthly amount of her SBP income.  

6.  An overpayment of death pension benefits in the original 
amount of $536.00 was validly created as a result of the 
appellant's failure to report the gross amount of SBP income 
received in 2001.  

CONCLUSION OF LAW

The appellant's improved death pension benefits were properly 
reduced to reflect the receipt of increased SBP income during 
the period from December 1, 2000 to March 31, 2002.  38 
U.S.C.A. §§ 1503, 1521, 5107, 5302 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VCAA applies because the regulations 
governing the propriety of the debt are covered by VCAA.  
Although the RO did not provide a timely duty-to-assist 
letter to the veteran prior to the unfavorable rating 
decision, the RO cured the procedural defect on remand, by 
sending a letter in May 2004.  

The notice letter included the type of evidence needed to 
substantiate the claim on appeal.  The RO, in the duty-to-
assist letter, also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letters also informed the appellant about the information and 
evidence she was expected to provide, such an Improved 
Pension Eligibility Verification Report (VA Form 21-0519S-1).  
That letter also informed the appellant that she should tell 
the RO about any additional information or evidence that she 
wanted the RO to obtain, and thus, the appellant was, in 
effect, requested to submit all evidence in her possession 
that pertained to her claim.  

Moreover, the COW&C decision explained, in detail, the 
reasons for the denial of the claim.  The Board finds that 
the appellant was provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  In the present case, the evidence includes 
EVRs and written statements from the appellant.  The 
appellant has not identified any additional evidence to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issue of the 
propriety of the reduction of her improved death pension 
benefits to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  

II.  Factual background.

By letter dated in December 1994, the appellant was informed 
that her claim for death pension benefits had been approved, 
effective June 1, 1993.  The appellant was informed that her 
award was based on countable annual income derived solely 
from civil service retirement.  She was also informed that 
the rate of VA pension depends on total family income, and 
that VA must adjust payments whenever this income changes.  
The appellant was further advised that her failure to 
promptly tell VA about income changes may create an 
overpayment which will have to be repaid.  Attached to this 
letter was VA Form 21-8767.  

In an Eligibility Verification Reports (EVR), received in May 
1996, the appellant indicated that she had received that her 
sole income was from retirement benefits, in the amount of 
$280.  In EVRs received between January 1998 and January 
2000, the appellant reported that her income derived solely 
from retirement benefits.  

In her February 2002 EVR, the appellant reported that she was 
in receipt of SBP during 2001; however, she did not report 
any amount.  Subsequently, in April 2002, the RO 
retroactively reduced the appellant's improved death pension 
benefits effective December 1, 2001, based on the projected 
cost of living increase of her SBP income.  The RO indicated 
that the appellant had only been reporting the net amount of 
her SBP income; therefore, action was taken to consider the 
gross SBP amount during the period from December 1, 2001 to 
March 31, 2002.  


III.  Legal Analysis.

The Board must first determine whether the debt was properly 
created.  Death pension benefits are payable to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death, when the veteran had qualifying 
service, or the veteran was, at time of death, receiving or 
entitled to receive compensation or retired pay for a 
service-connected disability based on service during a period 
of war, and the surviving spouse or child meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 C.F.R. § 3.3 (b) 
(2006).  

As for the surviving spouse's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 C.F.R. 
§§ 3.271, 3.272.  

The appellant argues that the tax withheld from the SBP 
payments should not be considered part of her income.  

The eligibility of a surviving spouse for improved death 
pension depends on countable income.  Pertinent regulations 
provide that improved pension benefits shall be terminated if 
countable annual income exceeds applicable income 
limitations.  

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  

Income from SBP is only excluded if the veteran died prior to 
November 1953.  That is not the case here.  There is no 
provision to exclude the tax being withheld under the SBP 
program.  

The rate at which the surviving spouse may be paid pension is 
reduced by the amount of the countable annual income.  38 
C.F.R. § 3.23.  

In this case, the appellant had been reporting the net income 
from the SBP payment.  However, upon calculating the gross 
amount of the SBP payments for the period in question, the RO 
retroactively reduced the appellant's improved death pension 
benefits from December 1, 2001 to March 31, 2002, due to 
underreported amount of the SBP payments.  This action was 
proper based on the information furnished to the RO.  In 
light of the foregoing, the Board finds that the action taken 
by the RO to reduce the appellant's benefits was proper.   


ORDER

The retroactive reduction of the appellant's VA improved 
death pension benefits from December 1, 2001, to March 31, 
2002, was proper.  


REMAND

As noted in the Introduction section, in April 2004, the case 
was remanded to the RO for further development.  With respect 
to the claim for waiver of the recovery of the overpayment, 
the Board directed that the appellant be requested to submit 
a complete financial status report.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with most of 
the April 2004 Board remand and the appellant was issued a 
VCAA letter pertaining to the proper creation of the 
overpayment, the RO did not provide the appellant with a 
financial status report and request that she submit current 
financial data.  Therefore, under the holding in Stegall, 
this case must be remanded again to ensure full compliance 
with the Board's previous April 2004 remand.  

The most recent Financial Status Report was received in May 
2002.  And, in a statement in support of claim (VA Form 21-
4138), dated in May 2002, the appellant indicated that she 
did not have the financial capacity to support her family.  
It would be useful to obtain a current financial status 
report to determine how her circumstances may have changed 
since then.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC, in Washington, D.C., for the following 
actions: 

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 20-5655, with any 
additional supporting documentation 
regarding current income and expenses.  

2.  If she responds, the Committee on 
Waivers and Compromises (Committee) 
should formally adjudicate the issue of 
entitlement to a waiver of recovery of 
the assessed overpayment of improved 
death pension benefits in the amount of 
$536.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


